2022 IL App (1st) 172583-UB

                                             No. 1-17-2583

                                          Filed March 31, 2022

                                                                                       Fourth Division

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).


                                                 IN THE
                                   APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

     THE PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from the
                                                                 )     Circuit Court of
            Plaintiff-Appellee,                                  )     Cook County.
                                                                 )
            v.                                                   )     No. 96 CR 01838-02
                                                                 )
     ERIC ANDERSON,                                              )     Honorable
                                                                 )     Arthur F. Hill, Jr.,
            Defendant-Appellant.                                 )     Judge, Presiding


            JUSTICE MARTIN delivered the judgment of the court.
            Presiding Justice Delort and Justice Rochford concurred in the judgment.

                                                ORDER

¶1          Held: Defendant’s 60-year sentence for double murder committed as a juvenile is not a
                  de facto life sentence since defendant is eligible for release on parole with
                  day-for-day good conduct credit upon serving 30 years in prison. Defendant’s
                  60-year sentence is neither cruel, degrading, nor so disproportionate to the offense
                  as to shock the moral sense of the community.

¶2          Eric Anderson was originally sentenced to natural life for two first degree murder

     convictions committed as a juvenile. He was later resentenced to 60 years’ imprisonment. This

     matter is before us pursuant to a supervisory order of the Illinois Supreme Court following our
     No. 1-17-2583


     initial order, filed May 29, 2020. In that order, this court vacated Anderson’s sentence, and

     remanded this case for a new sentencing hearing.1 We found that Anderson’s 60-year prison term

     constituted a de facto life sentence pursuant to People v. Buffer, 2019 IL 122327, and the record

     failed to show that the circuit court specifically considered his youth and its attendant

     characteristics or rehabilitative potential as required to impose a discretionary de facto life sentence

     in accord with Miller v. Alabama, 567 U.S. 460 (2012). People v. Anderson, 2020 IL App (1st)

     172583-U, ¶¶ 25, 27. Both parties filed petitions for rehearing, which were denied. The State filed

     a petition for leave to appeal in the Illinois Supreme Court. On November 24, 2021, the supreme

     court denied the petition for leave to appeal but issued a supervisory order directing this court to

     vacate our initial judgment and “consider the effect of [the Illinois Supreme] Court’s opinion in

     People v. Dorsey, 2021 IL 123010, on the issue of whether defendant’s sentence constitutes a

     de facto life sentence, and determine if a different result is warranted.” People v. Anderson,

     No. 126550 (Ill. Nov. 24, 2021) (supervisory order). We allowed the parties to submit

     supplemental briefs addressing Dorsey’s effect on Anderson’s claims. Upon review of the record

     and consideration of Dorsey, we find a different result is indeed warranted and affirm the sentence

     imposed by the circuit court.

¶3                                            I. BACKGROUND

¶4           Eric Anderson, then age 15, shot and killed two 13-year-old girls, Helena Martin and Carrie

     Hovel, in December 1995. The girls were sitting in a parked minivan listening to music and talking

     with three other teenage friends. The van belonged to a member of the Ridgeway Lords street

     gang. Anderson was a member of the rival Almighty Popes street gang and had been involved in



             1
              Justice Shelvin Louise M. Hall originally sat on the panel of this appeal and delivered its
     disposition. Justice Hall has retired from the appellate court. Therefore, Justice LeRoy K. Martin, Jr. will
     serve in her stead and has read the briefs, record, and initial order.

                                                        -2-
     No. 1-17-2583


     prior altercations with the Ridgeway Lords. On December 14, the Almighty Popes had a meeting

     in which Anderson volunteered to “hit up the van” he knew to be associated with the Ridgeway

     Lords. That same day, Anderson and another Pope burglarized the home of a police officer and

     stole two handguns. Later, Anderson observed the van parked near Hale Park, which was on the

     Popes’ “turf.” Anderson, with two fellow Popes, approached the van. As the van pulled away,

     Anderson fired several shots with one of the stolen handguns. Martin and Hovel were both struck

     in the head and killed instantly. Following a jury trial in which he was convicted of both of their

     murders, Anderson was sentenced to a mandatory term of natural life imprisonment. This court

     affirmed his conviction and sentence. People v. Anderson, Nos. 1-98-2438 & 1-98-2390 cons.

     (1998) (unpublished order pursuant to Supreme Court Rule 23).

¶5          In 2012, the United States Supreme Court held that sentencing a juvenile to mandatory life

     without the possibility for parole violates the eighth amendment to the United States Constitution.

     Miller, 567 U.S. at 479. The following year, Anderson filed a petition for leave to file a successive

     postconviction petition in the circuit court, claiming that his mandatory natural life sentence

     violated the eighth amendment pursuant to Miller. The circuit court granted Anderson leave to file

     his successive petition and later vacated his sentence based on Miller and set the matter for a new

     sentencing hearing.

¶6          In that hearing, the State presented evidence about the murders and impact statements from

     family members of the victims.2 In mitigation, Anderson presented several witnesses, including a

     psychologist who testified regarding cognitive and behavioral differences between juveniles and

     adults, and correctional officers who testified regarding Anderson’s good conduct and maturity

     during his incarceration. Following the hearing, the circuit court stated that it had considered the


            2
              The judge presiding over Anderson’s 2017 resentencing hearing was not the same judge who
     presided over his trial and first sentenced him in 1998.

                                                     -3-
     No. 1-17-2583


     evidence presented and all statutory factors, including those applicable to youth and its attendant

     circumstances, and sentenced Anderson to a term of 60 years in the Illinois Department of

     Corrections (IDOC). Anderson appealed.

¶7                                           II. ANALYSIS

¶8           In Miller, the United States Supreme Court held that the eighth amendment prohibits

     mandatory life-without-parole for juvenile offenders. Id. The decision recognized that “children

     are constitutionally different from adults for purposes of sentencing.” Id. at 471. Children have a

     “lack of maturity and an underdeveloped sense of responsibility,” which leads to “recklessness,

     impulsivity, and heedless risk-taking.” Id. Children are also more vulnerable to negative influences

     and outside pressures, have limited control over their own environment, and “lack the ability to

     extricate themselves from horrific, crime-producing settings.” Id. The Court further reasoned that

     a child’s character is not as well-formed as an adult’s. Id. A child’s traits are “less fixed,” and their

     actions are “less likely to be evidence of irretrievable depravity.” Id. Miller applies retroactively

     to cases on collateral review. Montgomery v. Louisiana, 577 U.S. 190 (2016); People v. Davis,

     2014 IL 115595. Accordingly, the eighth amendment protections of Miller apply to Anderson,

     who was sentenced long before the Miller decision.

¶9           The Illinois Supreme Court extended Miller’s reasoning to provide relief for juveniles who

     received discretionary life sentences where the trial court failed to consider youth and its attendant

     characteristics (People v. Holman, 2017 IL 120655, ¶ 40) and to de facto life sentences—terms of

     years so long as to be the functional equivalent of life without the possibility of parole (People v.

     Reyes, 2016 IL 119271, ¶ 9). Later, our supreme court determined that “a prison sentence of 40

     years or less imposed on a juvenile offender does not constitute a de facto life sentence in violation

     of the eighth amendment.” Buffer, 2019 IL 122327, ¶ 41. Rather, such a sentence “provides some



                                                       -4-
       No. 1-17-2583


       meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation” in

       accord with Miller. [Internal quotation marks omitted.] Id.

¶ 10          Following Buffer, the appellate court found in several cases that the availability of

       day-for-day, good conduct credit was not relevant to the determination of whether a term-of-years

       sentence amounts to de facto life. See, e.g., People v. Peacock, 2019 IL App (1st) 170308,

       ¶¶ 18-19, overruled by Dorsey, 2021 IL 123010. Applying that reasoning, a juvenile offender with

       a sentence of 40 or more years would be found to be serving a de facto life sentence even if eligible

       for day-for-day credit that could result in release prior to serving 40 years in prison. Such

       defendants would, therefore, be entitled to a new sentencing hearing unless the sentencing court

       considered factors of youth and its attendant characteristics, which Illinois courts have referred to

       as the Miller or Holman factors. See Holman, 2017 IL 120655, ¶ 46; see also 730 ILCS 5/5-4.5-105

       (West 2016) (Illinois’s statutory requirement for consideration of such factors). Anderson’s

       nominal 60-year sentence was, of course, greater than the 40-year line drawn in Buffer. However,

       Anderson was eligible to receive day-for-day credit since his offense occurred before the

       enactment of the Truth-in-Sentencing Act, which disqualified persons convicted of first degree

       murder from day-for-day credit and required the nominal prison term to be served in full. See 730

       ILCS 5/3-6-3(a)(2)(i) (West 1998); Pub. Act 90-535, § 40 (eff. June 19, 1998). With day-for-day

       credit, Anderson could be released on parole (mandatory supervised release) upon serving 30

       years—ten years under Buffer’s 40-year ceiling.

¶ 11          Following our initial order in this case, our supreme court in Dorsey considered the effect

       of eligibility for day-for-day credit on the determination of whether a juvenile offender’s sentence

       constitutes de facto life. The defendant in Dorsey was sentenced to an aggregate term of 76 years

       after being convicted of first degree murder and two attempted first degree murders he committed



                                                       -5-
       No. 1-17-2583


       at age 14. Dorsey, 2021 IL 123010, ¶¶ 4-5, 19. Like Anderson, he was eligible to receive

       day-for-day credit since Dorsey’s crimes were committed in 1996, before truth-in-sentencing took

       effect. Id. ¶ 50. The court held that Dorsey’s 76-year term was not a de facto life sentence—the

       functional equivalent of life without the possibility of parole—because, with day-for-day credit

       eligibility, the defendant had “an opportunity to demonstrate maturity and rehabilitation” upon

       serving 38 years, within the 40-year boundary established in Buffer. Id. The day-for-day credit

       scheme is “designed to encourage rehabilitation and enable an offender to be released after he

       serves half of the determinate sentence.” Id. ¶ 52. The court remarked that day-for-day credit

       eligibility is “at least on par with discretionary parole for a life sentence,” which complies with the

       eighth amendment. Id. ¶ 54. Thus, the court concluded that if a juvenile offender, with eligibility

       for good conduct credit, can be released from prison after serving 40 years or less, the sentence

       does not constitute a de facto life sentence. Id. ¶¶ 1, 65.

¶ 12          The Dorsey opinion squarely addresses the issue in this case. With day-for-day credit,

       Anderson could be released upon serving 30 years in prison—a shorter term than the sentence

       reviewed in Dorsey. Indeed, IDOC’s website lists Anderson’s projected parole date as February

       2025. He will be 45 years old. See People v. Johnson, 2021 IL 125738, ¶ 54 (courts may take

       judicial notice of records displayed on the IDOC website). Pursuant to Dorsey, Anderson is,

       therefore, afforded a meaningful opportunity to obtain release based on demonstrated maturity and

       rehabilitation. His 60-year term of imprisonment, with eligibility for day-for-day credit, is not a

       de facto life sentence.

¶ 13          As our initial order found that Anderson was entitled to relief on eighth amendment

       grounds, we left his alternative argument based on the proportionate penalties clause of the Illinois

       Constitution (Ill. Const. 1970, art. 1, § 11) unaddressed. The proportionate penalties clause



                                                        -6-
       No. 1-17-2583


       provides that “[a]ll penalties shall be determined both according to the seriousness of the offense

       and with the objective of restoring the offender to useful citizenship.” Id. “[T]he proportionate

       penalties clause’s unique emphasis on rehabilitative potential provides ‘a limitation on penalties

       beyond those afforded by the eighth amendment’ to the United States Constitution.” People v.

       Ruddock, 2022 IL App (1st) 173023, ¶ 68 (quoting People v. Clemons, 2012 IL 107821, ¶¶ 39-41).

       Thus, a proportionate penalties claim is not automatically defeated by the failure of a defendant’s

       eighth amendment claim. People v. Handy, 2019 IL App (1st) 170213, ¶ 38. A sentence violates

       the proportionate penalties clause if “the punishment for the offense is cruel, degrading, or so

       wholly disproportionate to the offense as to shock the moral sense of the community.” People v.

       Miller, 202 Ill. 2d 328, 338 (2002).

¶ 14          Anderson was convicted of the murders of two 13-year-old girls. The trial evidence

       established that he volunteered to “hit up the van” of a rival street gang, burglarized a police

       officer’s home to obtain a handgun for that purpose, and then indiscriminately fired at a van full

       of teenagers, killing two. This court has found that sentences comparable to Anderson's 60-year

       sentence, with day-for-day credit, are not disproportionate in cases where juveniles have

       committed similar offenses. See, e.g., Ruddock, 2022 IL App (1st) 173023, ¶ 71 (55-year term for

       16-year-old convicted of murder and attempted murder resulting from a shooting); see also People

       v. Thornton, 2022 IL App (1st) 170677-B, ¶ 35 (70-year sentence for cruel and heinous murder in

       which the 17-year-old defendant beat and drowned the victim). Likewise, we find that Anderson’s

       sentence is neither cruel, degrading, nor so wholly disproportionate to the offense as to shock the

       moral sense of the community.

¶ 15          In his supplemental brief, Anderson argues that his sentence fails to fulfill the proportionate

       penalties clause’s objective of restoring him to useful citizenship. He emphasizes evidence from



                                                       -7-
       No. 1-17-2583


       his resentencing hearing to assert that he has already demonstrated substantial rehabilitation and

       readiness for release. A warden testified that IDOC cannot provide him any further rehabilitation

       and is merely “warehousing” him at this point. While the proportionate penalties clause gives

       importance to rehabilitative potential, the Illinois Constitution does not require that rehabilitation

       must be given greater weight and consideration than the seriousness of the offense in determining

       a proper penalty. People v. Taylor, 102 Ill. 2d 201, 206 (1984). Anderson ultimately asserts that

       the sentencing court should have placed greater weight on the evidence of his rehabilitation. Such

       an argument simply asks this court to reweigh the evidence presented in the resentencing hearing

       and substitute our judgment for that of the sentencing court, which we will not do. People v.

       Sauseda, 2016 IL App (1st) 140134, ¶ ¶ 19, 21.

¶ 16                                          III. CONCLUSION

¶ 17          Based on the foregoing, we affirm Anderson’s sentence.

¶ 18          Affirmed.




                                                        -8-